DETAILED ACTION
Claims 1-6 are presented for examination, claims 1-3 are currently amended; plus claims 5-6 are newly added.
The objection to claim 3 is withdrawn as a result of the amendment to said claim.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Newly added claim 5 objected to because of the limitation “the intermediate layer contains a binder…” should indicate the binder is further required, since claim 1, from which claim 5 depends, does not require a binder in said intermediate layer.” Appropriate correction is respectfully required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 plus newly added claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al (US 2013/0089781) in view of Watari et al (US 2004/0234850).
Regarding newly amended independent claim 1, Miyazaki teaches a positive electrode (e.g. item 2) for use in electric storage devices, such as a nonaqueous 
(1)	a positive-electrode current collecting plate (e.g. item 5, see e.g. ¶0060 plus e.g. Figure 1), reading on “a positive electrode current collector;”
(2)	positive electrode active material layer (e.g. item 6) working as an active material layer for the positive electrode (e.g. Id), reading on “a positive electrode mixture layer;” and,
(3)	two undercoat layers (e.g. items 7a and 7a’) each formed on opposite major faces of said positive-electrode current collecting plate, wherein said positive electrode active material layer is laminated on one of said two undercoat layers (e.g. Id), reading on “an intermediate layer provided between the positive electrode current collector and the positive electrode mixture layer,”
wherein said undercoat layers comprises
(3a)	a plurality of conductive additive particles (e.g. item 72) composed of at least one of e.g. carbon black, acetylene black, ketjen black, copper, and aluminum, preferably used in a content in a range of 5 to 50 % based on all the materials for the undercoat layer (e.g. ¶¶0069-70), reading on “the intermediate layer comprises: first particles formed of a conductive agent” and overlapping the claimed range, reading on “a volume percentage of the first particles in the intermediate layer is 25% or more and less than 70%,” MPEP § 2144.05(I) and
(3b)	a plurality of insulating inorganic agent particles (e.g. item 73) composed of at least one of e.g. alumina, silica, zirconia, magnesia, manganese oxide, silicon nitride, and boron nitride, wherein said insulating inorganic agent has a larger particle newly amended “the intermediate layer comprises … second particles formed of an insulating inorganic material and having an average particle size larger than an average particle size of the first particles” and overlapping the claimed range, reading on “a volume percentage of the second particles in the intermediate layer is 30% or more and less than 75%,” MPEP § 2144.05(I).

Miyazaki does not expressly teach the limitation “a density of the intermediate layer is more than 1 g/cm3 and 2.5 g/cm3 or less.”
However, Watari teaches a lithium ion secondary battery (Abstract). As illustrated in Figure 1, Watari teaches that the battery comprises a bonding layer (e.g. item 19) disposed in between a positive electrode current collector (e.g. item 12) and a positive electrode mixture layer (e.g. item 13), wherein said bonding layer comprises a conductive additive material (e.g. ¶¶ 0109-110). Watari teaches that controlling the surface density of the bonding layer allows for a specific balance to be achieved with respect to adhesion and conductivity characteristics and further teaches controlling the thickness of said bonding layer affects the cycle characteristics and energy density (e.g. ¶¶ 0036 and 57-59). Specifically, Watari teaches that when the surface density is too high, electrical conductivity characteristics of the bonding layer are decreased and when the surface density is too low, adhesion characteristics of the bonding layer are decreased; plus, when the thickness is too thick, the energy density decreases and when the thickness is too thin, lowers cycle characteristics of discharge capacity (e.g. Id).

Regarding newly added claim 6, Miyazaki as modified teaches the electrode of claim 1, wherein said insulating inorganic agent has a larger particle size than said conductive additive (e.g. supra), and further teaches said conductive additive has a particle size of approximately 0.01 to 0.5 μm plus said insulating inorganic agent has a particle size of 0.1 to 3 μm and preferably approximately 1 μm (e.g. ¶¶ 0109-110).
Further, it would have been obvious to a person of ordinary skill in the art to use said inorganic agent particles with uniform particle sizes and said conductive additive particles with uniform particle sizes, in order to ensure repeatable manufacturing and properties of said intermediate layer,
wherein said uniform particle sizes of said conductive additive of approximately 0.01 to 0.5 μm plus said uniform particles sizes of said insulating inorganic agent of 0.1 to 3 μm, such as approximately 1 μm, establishing a prima facie case of obviousness of the claimed ranges, see also e.g. MPEP § 2144.05(I), reading on “the average particle 

Regarding independent claim 4, Miyazaki and Watari are applied as provided supra, with the following modifications.
Miyazaki as modified teaches said nonaqueous electrolyte secondary battery including said positive electrode (e.g. supra), reading on “secondary battery, comprising: a positive electrode” and “the positive electrode is the secondary battery positive electrode according to claim 1,” wherein Miyazaki further teaches:
(2)	a negative electrode (e.g. item 3, e.g. ¶¶ 0057-59 plus e.g. Figure 1); and,
(3)	an electrolyte (e.g. ¶¶ 0175-176), reading on “an electrolyte.”

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al (US 2013/0089781) in view of Watari et al (US 2004/0234850), as provided supra, and further in view of Kato et al (US 2014/0099537).
Regarding newly amended claim 2, Miyazaki as modified teaches the electrode of claim 1, wherein Miyazaki teaches said conductive additive may have an aspect ratio of preferably 1 or more and 5 or less, so as to prevent said conductive additive from penetrating through said undercoat layer during pressing of the electrode (e.g. ¶¶ 0033-34 and 116-120), overlapping the claimed range, reading on “the first particles are particles having an aspect ratio of less than 10,” e.g. MPEP § 21144.05(I).
Further, it would have been obvious to a person of ordinary skill in the art, through routine experimentation with a reasonable expectation of success, to optimize or otherwise control the density (e.g. to a value within the instantly claimed range) of the 3 or more and 2.5 g/cm3 or less.”

Miyazaki as modified does not expressly teach the limitation “the second particles are particles having an aspect ratio of 10 or more and 50 or less.”
However, Kato teaches a current collector with a conductive film in a battery, wherein said conductive film with low electric resistance per unit area in the thickness direction in contact with a positive electrode active material layer (e.g. ¶¶ 0001, 11, and 49-51). Said conductive film contains conductive particles (e.g. items 1) and insulating plate-like inorganic particles, such as alumina, which improve interlayer adhesion, wherein said plate-like inorganic particles preferably have an aspect ratio of 7 or more, which result in said plate-like particles orienting in the conductive film so as to not increase the resistance value in the thickness direction (e.g. ¶¶ 0139-140).
As a result, it would have been obvious to substitute the alumina insulating inorganic agent particles of Miyazaki with the alumina insulating plate-like inorganic particles of Kato, with aspect ratios of 7 or greater, since Kato teaches said alumina insulating plate-like inorganic particles result in improved interlayer adhesion while not increasing the resistance value in the thickness direction of a conductive film, 
Regarding newly amended claim 3, Miyazaki as modified teaches the electrode of claim 2, wherein Kato teaches said alumina insulating plate-like inorganic particles have aspect ratios of 7 or greater, overlapping the claimed range, reading on “the second particles are particles having an aspect ratio of 10 or more and 30 or less,” e.g. MPEP § 2144.05(I).
    
        
            
                                
            
        
    

Newly added claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iida et al (US 2015/0303484) in view of Watari et al (US 2004/0234850).
Regarding newly added claim 6, which depends from claim 1, Iida teaches an improved electrode, such as a positive electrode, for use in a secondary battery (e.g. ¶¶ 0001, 20, 50, and 82-83), said positive electrode (e.g. item 117) reading on “secondary battery positive electrode” (claim 1), said positive electrode comprising:
(1)	a current collector (e.g. item 100) comprising a metal foil (e.g. 103) with a conductive layer (e.g. item 105) formed on a surface of said metal foil (e.g. ¶¶ 0034, 38, 50-53, and 79-80 plus e.g. Figure 2), said metal foil reading on “a positive electrode current collector” (claim 1);
(2)	an active material layer (e.g. item 115) comprising a positive electrode active material, said active material layer provided on said conductive layer of said current collector (e.g. ¶¶ 0034, 38, and 82-83), reading on “a positive electrode mixture layer” (claim 1); and,
supra), reading on “an intermediate layer provided between the positive electrode current collector and the positive electrode mixture layer” (claim 1),
wherein said conductive layer comprises
(3a)	particles of a conductive material (e.g. item 111) in an amount of e.g. 6-50 vol% of said layer, said conductive material may be metal powders, carbon black, furnace black, acetylene black, and Ketchen black (e.g. ¶¶ 0034, 36, 39, 53, 71, and 77-79 plus e.g. Figure 5), reading on “the intermediate layer comprises: first particles formed of a conductive agent” and establishing a prima facie case of obviousness of the claimed range, e.g. MPEP § 214.05(I), reading on “a volume percentage of the first particles in the intermediate layer is 25% or more and less than 70%” (claim 1) and
(3b)	particles of a non-conductive material (e.g. item 109) in an amount of e.g. 5-30 vol% of said layer, said non-conductive material may be oxides such as silica, alumina, titanium oxide, and barium titanate; nitrides such as aluminum nitride and silicon nitride; ionic crystals such as calcium fluoride and barium sulfate; covalently bonded crystals such as silicone and diamond; and particles of clay such as montmorillonite (e.g. ¶¶ 0025, 34, 39, 73-76, and 79 plus e.g. Figure 5), reading on “the intermediate layer comprises … second particles formed of an insulating inorganic material …” (claim 1) and establishing a prima facie case of obviousness of the claimed ranges, e.g. MPEP § 214.05(I), reading on “a volume percentage of the second particles in the intermediate layer is 30% or more and less than 75%” (claim 1).

Iida teaches said conductive material may have a particle size preferably in the range of 10-100 nm (0.01-0.1 µm) plus said non-conductive material may have an second particles … having an average particle size larger than an average particle size of the first particles” (claim 1).
However, it would have been obvious to form said conductive material having a uniform particle size, in order to ensure repeatable manufacturing and properties of said intermediate layer.
Said conductive material having a uniform particle size in the range of 10-100 nm (0.01-0.1 µm) plus said non-conductive material having an average particle diameter in the range of 0.1-2 µm either overlaps at 0.1 µm or has said conductive material having a uniform particle size of less than the average particle size of said non-conductive material, thereby either establishing a prima facie case of obviousness of the claimed relative range “… having an average particle size larger than an average particle size…” or sufficiently close to the claimed relative range to establish a prima facie case of obviousness, see e.g. MPEP § 2144.05(I), reading on said limitation.

Iida does not expressly teach the limitation “a density of the intermediate layer is more than 1 g/cm3 and 2.5 g/cm3 or less” (claim 1).
However, Watari teaches a lithium ion secondary battery (Abstract). As illustrated in Figure 1, Watari teaches that the battery comprises a bonding layer (e.g. item 19) disposed in between a positive electrode current collector (e.g. item 12) and a positive electrode mixture layer (e.g. item 13), wherein said bonding layer comprises a conductive additive material (e.g. ¶¶ 0109-110). Watari teaches that controlling the surface density of the bonding layer allows for a specific balance to be achieved with respect to adhesion Id).
As a result, it would have been obvious to a person of ordinary skill in the art, through routine experimentation with a reasonable expectation of success, to optimize or otherwise control the density (e.g. to a value within the instantly claimed range) of the undercoat layer of Iida as a direct means of balancing the adhesion, electrical conductivity characteristics, and energy density of the undercoat layer, as taught by Watari, given that a surface density which is too high would lead to a decrease in terms of electrical conductivity characteristics, a surface density which is too low would lead to a decrease in terms of adhesion characteristics, a thickness that is too thick reduces energy density, and a thickness that is too thin lowers cycle characteristics of discharge capacity, reading on said limitation.
Still regarding newly added claim 6, said conductive material has a uniform particle size in the range of 10-100 nm (0.01-0.1 µm) plus said non-conductive material has an average particle diameter in the range of 0.1-2 µm (e.g. supra), establishing a prima facie case of obviousness of the claimed relative ranges, see e.g. MPEP § 2144.05(I), reading on “the average particle size of the first particles is 0.03 µm or more .
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the timely art of record teaches or suggests the claimed intermediate layer located between the positive electrode mixture layer and positive electrode current collector, wherein said intermediate layer has the claimed combination of limitations of its relative average particle sizes, density, and claimed composition including the binder in the amount of 0.1-5 mass%.
Response to Arguments
Applicant's arguments filed January 19, 2022 have been fully considered but they are not persuasive.
First, the applicants allege the following.
First, regarding the volume percentages in the intermediate layer, the rejection points to paragraphs [0069-0070] of Miyazaki for the disclosure of “a plurality of conductive additive particles (e.g. item 72) composed of [an alleged conductive agent] preferably used in a content in a range of 5 to 50 % based on all the materials for the undercoat layer,” reading on “a volume percentage of the first particles in the intermediate layer is 25% or more and less than 70%” as instantly claimed; and paragraphs [0101-0106] of Miyazaki for the disclosure of “a plurality of insulating inorganic agent particles (e.g. item 73) composed of [an alleged insulating inorganic material] ... used in a content in a range of 10 to 75% based on all the materials for the undercoat layer,” reading on “a volume percentage of the second particles in the intermediate layer is 30% or more and less than 75%” as instantly claimed.

Applicant notes that in each of the above noted instances of Miyazaki disclosing the amount of a particular type of particles in the undercoat layer, the reference does not indicate the percentage in terms of volume as recited in present claim 1. mass: “the conductive additive is included in a content of preferably 5 to 50 mass% based on all the materials for the undercoat layer” (¶0042) and “[t]he insulating inorganic agent 73 is preferably used in a content in a range of 10 to 75 mass% based on all the materials for the undercoat layer” (¶0106).

Given the difference in unit used in the reference and present claim 1, applicant respectfully submits that an apparent overlap between the number ranges taught by Miyazaki and those instantly claimed would not by itself establish a prima facie case of obviousness per MPEP 2144.05(D).

(Remarks, at 5:3-6:2, emphasis in the original.)
In response, the examiner respectfully notes that the relationship between mass% and volume% is the density of the components.
Of note, where the densities of the taught conductive additive particles and the taught insulating inorganic agent particles are the same, the mass% and volume% will be the same. Where the densities thereof are similar, the mass% and volume% will be similar.
Further, the scope of the claimed compositions is broad. The claimed “first particles” is only limited by “a conductive agent” and the claimed “second particles” is only limited by “an insulating inorganic material.” For example, non-limiting examples expressly taught in the instant specification include the following.
[0023]	Examples of the conductive agent include carbon particles such as carbon black (CB), acetylene black (AB), ketjen black, and graphite. These may be used singly or in combination of two or more.
…
[0028]	The insulating inorganic material is preferably, for example, an inorganic material having a resistivity of 1012 Ω⋅cm or more, and examples thereof include metal oxide particles, metal nitride particles, metal fluoride particles, and insulating magnetic particles. Examples of the metal oxide particles include aluminum oxide, titanium oxide, zirconium oxide, silicon oxide, manganese oxide, magnesium oxide, and nickel oxide. Examples of the metal nitride particles include boron nitride, aluminum nitride, magnesium nitride, and silicon nitride. Examples of the metal fluoride particles include aluminum fluoride, lithium fluoride, sodium fluoride, magnesium fluoride, calcium fluoride, barium fluoride, aluminum hydroxide, and boehmite. Examples of the insulating magnetic particles include Ni—Cu—Zn ferrite. The insulating inorganic material preferably 

(Instant specification, at e.g. ¶¶ 0023 and 28, emphasis added.)
Similarly, Miyazaki teaches a broad range of non-limiting example of said conductive additive particles and said insulating inorganic agent particles.
[0096]	The conductive additive 72 is, for example, at least one selected from the group consisting of carbon materials such as carbon black, acetylene black and ketjen black and metal particulates of iron, nickel, copper, aluminum and the like.
…
[0101] The insulating inorganic agent 73 is, for example, at least one selected from the group consisting of oxide ceramics, nitride ceramics, other ceramics, metal oxides and the like.

[0102] Examples of the oxide ceramics include zirconia, magnesia, ceria, yttria, zinc oxide and iron oxide.

[0103] Examples of the nitride ceramics include silicon nitride, titanium nitride and boron nitride.

[0104] Examples of other ceramics include silicon carbide, calcium carbonate, aluminum sulfate, potassium titanate, talc, kaolin clay, kaolinite, halloysite, pyrophyllite, montmorillonite, sericite, mica, amesite, bentonite, asbestos, zeolite, calcium silicate, magnesium silicate, diatomite, ceramics of silica sand or the like, and ceramics of glass fiber or the like.

[0105] Examples of the metal oxides include alumina, silica, titanium oxide, zirconia, calcium oxide, magnesia, ceria, lanthanum oxide and manganese oxide.

(Miyazaki specification, at e.g. ¶¶ 0096 and 101-105, emphasis added.)
Some of the taught compositions have the following densities.
(3a) Some taught conductive additive particles reading on the claimed “first particle” of “conductive particle”
Density (g/cm3)
carbon black
1.7-1.9
acetylene black
1.75
ketjen black
0.1-0.2
iron
7.87
nickel
8.9
copper
8.96
aluminum
2.7


(3b) Some taught insulating inorganic agent particles reading on the claimed “second particle” of “insulating inorganic material”

alumina
3.95
silica
2.65
zirconia
5.68
manganese oxide
5.03
silicon nitride
3.17
boron nitride
2.1


This illustrates a variety of taught conductive additive particles and taught insulating inorganic agent particles that have similar densities. As noted above, where the densities thereof are similar, the mass% and volume% will be similar.
Further, the taught amount of conductive additive particles is 5 to 50 mass% and the taught amount of insulating inorganic agent particles is 10 to 75 mass%, wherein the densities thereof are similar to one another.
Likewise, the claimed ranges are broad. Here, the claimed volume percent ranges—25 to <70 vol% for the first particles and 30 to <75 vol% for the second particles, permitting the relative difference in taught densities to be greater.
Given the conductive additive composition, such as carbon black or aluminium conductive additive, has a similar density to that of the insulating inorganic agent, such as silica or boron nitride; and, the likewise broad breadth of the ranges—the taught amount of conductive additive particles is 5 to 50 mass% and the taught amount of insulating inorganic agent particles is 10 to 75 mass% plus the claimed 25 to <70 vol% for the first particles and 30 to <75 vol% for prima facie case of obviousness is proper in light of all of the evidence of record, as provide in the prior and instant Office actions.
Second, the applicants allege the following.
Second, regarding the density of the intermediate layer, the rejection cites to paragraphs [0036] and [0057-0059] of Watari as teaching control of the surface density and thickness of the bonding layer to obtain certain effects in the reference device.

Watari teaches a bonding layer in which “a polymer binder ... in the form of particles” (¶0051) “exists together with the conductive material” (0052). Watari states that “[t]he surface density of the particulate polymer binder in a cross section of the bonding layer parallel to the surface of the bonding layer is preferably from 1 to 100/cm2” (¶0057) (emphasis added), where limiting the parameter in the stated range allows “the particulate polymer binder [to be] distributed with a proper density” (0058) at the boding layer’s interfaces with the neighboring layers. Per paragraph [0059] of Watari, exceeding the upper limit causes a decrease in interfacial electrical conductivity whereas falling below the lower limit results in an insufficient interfacial adhesion.

Applicant respectfully notes that the term “surface density” as used in Watari’s disclosure—even taken together with the additional disclosure of “thickness” of the bonding layer as noted in the rejection—cannot be equated with “density of the intermediate layer” recited in present claim 1. As noted above, the surface density as taught by Watari belongs to “particulate polymer binder”—a constituent of the bonding layer, as opposed to the boding layer as a whole. Also, as indicated by the unit “/cm2” used in Watari, the reference surface density represents an area number density of polymer binder particles contained together with the conductive material in the bonding layer, as opposed to a volumetric mass density of the entirety of the boding layer. The rejection does not establish how these two different quantities could be correlated with each other. In short, the art of record does not recognize “density of the intermediate layer” as instantly claimed as a result-effective variable, so as to allow for routine experimentation by a skilled artisan.

Per MPEP 2144.05: “[A] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

In sum, Miyazaki fails to provide for the requisite respective ranges of volume percentage of the first particles and the second particles in the intermediate layer, and Watari fails to provide for the requisite range of density of the intermediate 

(Remarks, at 6:3-7:3, emphasis in the original.)
In response, the examiner respectfully notes that the argument is not commensurate with the scope of the rejection. In the prior and instant Office actions, the rejection notes that the art provides for said surface density and further the thickness—together in conjunction—being result-effective on the density of said bonding layer. The art expressly teaches that said surface density and said thickness affect the volume and mass of said bonding layer, noting that mass/volume is density with the unit g/cm3, which in turn affects the battery properties.
The cited paragraphs of the art are reproduced below for ease of reference.
[0036]	When the thickness of the first and second bonding layers is less than 0.5 µm, the ability to protect the current collector decreases, resulting in lower cycle characteristics of discharge capacity. It also makes it difficult to disperse the conductive powder uniformly when forming the first and second bonding layers, resulting in an increase in the impedance. When the thickness of the first and second bonding layer is more than 30 µm, since the volume and weight of the portion which does not contribute to the battery reaction increases, energy density per unit volume and unit weight decreases. The thickness of the bonding layers is preferably from 1 to 15 µm.

[0057]	The surface density of the particulate polymer binder in a cross section of the bonding layer parallel to the surface of the bonding layer is preferably from 1 to 100/cm2.

[0058]	By controlling the surface density of the particulate polymer binder in a range from 1 to 100/cm2, the particulate polymer binder is distributed with a proper density in the interface between the current collector and the bonding layer and the interface between the active material layer and the bonding layer, and both adhesion and electrical conductivity in the interface can be maintained.

[0059]	When the surface density is higher than 100/cm2, electrical conductivity in the interface described above decreases. When the surface density is lower than 1/cm2, adhesion in the interface described above is reduced. The surface density is more preferably from 10 to 80/cm2.

(Watari, at ¶¶ 0026 and 57-59, emphasis added.)
Third, the applicants allege the following.
Applicant respectfully submits that by addressing the rejection of parent claim 1 as detailed above, likewise the current rejection of claims 2 and 3 is addressed by nature of their dependency.

(Remarks, at 8:3.)
In response, the examiner respectfully refers supra.
Fourth, the applicants allege the following.
New claim 5 recites that the intermediate layer contains a binder in a concentration of from 0.1 mass % to 5 mass %. New claim 6 recites that the average particle size of the first particles is 0.03 um or more and 0.05 um or less and the average particle size of the second particles is 0.4 um or more and 2.0 um or less. Potential beneficial effects related to those aspects of claims 5 and 6 are disclosed in paragraphs [0011] and [0032] of the specification as filed. Aside from their dependency from parent claim 1, applicant respectfully submits that new claims 5 and 6 are on their own merits distinguished from the art of record

(Remarks, at 8:4.)
In response, the examiner respectfully refers supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uemura (US 2013/0224587); and,
Sato et al (US 2013/0122359).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723